Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-14 and 19-20 in the reply filed on Dec 06th, 2021 are acknowledged.  Claims 15-18 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of claims 1-14 and 19-20 follows.

Claim Rejections - 35 USC § 102/103 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sazuka (US 2010/0060127, hereinafter as Sazu ‘127).

a reflective cavity (formed by reflectors 106 and 108, see Figs. 10A and 10B)  configured to reflect visible light within the reflective cavity, and allow the reflected visible light to exit the reflective cavity at one or more specified emission locations (see para. [0060]-[0062]); 
a visible light-emitting diode (Fig. 11, (112; [0067]) configured to emit visible light into the reflective cavity; 
an infrared light-emitting diode (114; [0064] configured to emit infrared light into the reflective cavity; and 
a lens (Fig. 11 , (116); [0065]) configured to angularly redirect infrared light and visible light that exit the cavity through the one or more emission locations.  
Examiner notes that claim 1 contains functional limitations “to reflect visible light within the reflective cavity, and allow the reflected visible light to exit the reflective cavity at one or more specified emission locations” and “to emit visible light into the reflective cavity” and “to emit infrared light into the reflective cavity” and “to angularly redirect infrared light and visible light that exit the cavity through the one or more emission locations” (emphasis added). According to MPEP 2173(05) g. " the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008)”. In the instant case, the terms: “to reflect visible light within the reflective cavity, and allow the reflected visible light to exit the reflective cavity at one or more specified emission locations” and “to emit visible light into the reflective cavity” the intended use or field of use since the limitation recited above is the feature occurs when the device is operated [underlying for clarity], and therefore is treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claims.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sazu ‘127 as applied to claim 1 above, and further in view of Falgayras (FR 3008475, hereinafter as Falg ‘475).

However, Falg ‘475 teaches a circuit board at least partially coated with a first coating that is reflective for visible light (see para. [0009]), such that a coated portion of the circuit board forms a portion of the reflective cavity, wherein the visible light-emitting diode (2; [0008]), the infrared light-emitting diode (3; [0008]), and the lens (4, 6, 9; [0009]-[0010]) are mounted on the circuit board.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Sazu ‘127 by having the features: “a circuit board at least partially coated with a first coating that is reflective for visible light, such that a coated portion of the circuit board forms a portion of the reflective cavity, wherein the visible light-emitting diode, the infrared light-emitting diode, and the lens are mounted on the circuit board” in order to obtain homogeneous beams in visible light and in infrared light (see para. [0006]) as suggested by Falg ‘475.

Regarding Claim 3, Falg ‘475 teaches the lens (4, 6 and 9) includes an incident surface that faces the visible light-emitting diode (2) and the infrared light-emitting diode (3); the incident surface is at least partially coated with a second coating that is reflective for visible light, such that a coated portion of the incident surface forms a portion of the reflective cavity; the incident surface includes a non-reflective area (7 and 8; [0009]) that lacks a reflective 

Regarding Claim 4, Falg ‘475 teaches the visible light-emitting diode (2) is oriented to emit the visible light in an angular distribution that is centered around a first axis; the infrared light-emitting diode (3) is oriented to emit the infrared light in an angular distribution that is centered around a second axis; the second axis is generally parallel to the first axis; and the second axis extends from the infrared light-emitting diode to the non-reflective area (see Fig. 2).  

Regarding Claim 5, Falg ‘475 teaches the incident surface includes a generally planar portion that is at least partially coated with a third coating that is reflective for visible light; the incident surface includes a concave portion (4) surrounded by the generally planar portion (see Fig. 2); the concave portion (4) lacking a reflective coating and forming the non-reflective area.  

Regarding Claim 6, Falg ‘475 teaches the lens (4) includes an exiting surface opposite the incident surface; the exiting surface includes a convex portion opposite the concave portion of the incident surface.
Thus, Falg ‘475 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the concave portion of the incident surface and the convex portion of 
However, it has been held to be within the general skill of a worker in the art to shape the concave portion of the incident surface and the convex portion of the exiting surface to angularly redirect the infrared light from the second infrared light-emitting diode on the basis of it suitability for the intended use as a matter of obvious design choice and involves only routine skill in the art.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 7, Falg ‘475 teaches a second infrared light-emitting diode (3) mounted on the circuit board and configured to emit infrared light (see Fig. 2).  

Regarding Claim 8, Falg ‘475 teaches the visible light-emitting diode (2) is positioned between the infrared light-emitting diode (3) and the second infrared light-emitting diode (se Fig. 2).  

Regarding Claim 9, Falg ‘475 teaches the incident surface includes a second non-reflective area (8) that lacks a reflective coating, the second non-reflective area positioned proximate the second infrared light-emitting diode (3) and configured to allow at least a portion 

Regarding Claim 10, Falg ‘475 teaches the second infrared light-emitting diode (3) is oriented to emit the infrared light in an angular distribution that is centered around a third axis; the third axis is generally parallel to the first axis and the second axis; and the third axis extends from the second infrared light-emitting diode to the second non-reflective area (see Figs. 2 and 3).  
However, it has been held to be within the general skill of a worker in the art to orient the infrared light to emit the light in an angular distribution on the basis of it suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416, In re Einstein, 8 USPQ 167 and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 11, Falg ‘475 teaches the second non-reflective area (8) (see Fig. 2).  
Thus, Falg ‘475 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the incident surface includes a second concave portion surrounded by the generally planar portion, the second concave portion lacking a reflective coating and forming the second non-reflective area”.  
However, it has been held to be within the general skill of a worker in the art to have the incident surface includes a second concave portion surrounded by the generally planar portion, In re Leshin, 125 USPQ 416. And In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 12, Falg ‘475 teaches a convex portion opposite the concave portion of the incident surface.
Thus, Falg ‘475 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the second concave portion of the incident surface and the second convex portion of the exiting surface are shaped to angularly redirect the infrared light from the second infrared light-emitting diode”.  
However, it has been held to be within the general skill of a worker in the art to shape the concave portion of the incident surface and the convex portion of the exiting surface to angularly redirect the infrared light from the second infrared light-emitting diode on the basis of it suitability for the intended use as a matter of obvious design choice and involves only routine skill in the art.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



However, it has been held to be within the general skill of a worker in the art to have a distance between the infrared light-emitting diode and the non-reflective area is substantially equal to a distance between the second infrared light-emitting diode and the second non-reflective area; a curvature of the concave portion of the incident surface is substantially equal to a curvature of the second concave portion of the incident surface; and a curvature of the convex portion of the exiting surface is substantially equal to a curvature of the second convex portion of the exiting surface on the basis of it suitability for the intended use as a matter of obvious design choice and involves only routine skill in the art.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 14, Falg ‘475 teaches the lens (4) includes a flange (10) configured to mechanically support the lens.

However, it has been held to be within the general skill of a worker in the art to have 
the extension portion is generally parallel to the first axis and the second axis; and the extension portion is at least partially coated with a coating that is reflective for visible light, such that a coated portion of the extension portion forms a portion of the reflective cavity on the basis of it suitability for the intended use as a matter of obvious design choice and involves only routine skill in the art.  In re Leshin, 125 USPQ 416.

	Regarding Claim 19, Falg ‘475 teaches a light-emitting apparatus, comprising: 
a circuit board (see para. [0009]) at least partially coated with a coating that is reflective for visible light; a visible light-emitting diode (2) mounted on the circuit board and configured to emit visible light; 
an infrared light-emitting diode (3) mounted on the circuit board and configured to emit infrared light; 
a second infrared light-emitting diode (3) mounted on the circuit board and configured to emit infrared light, the visible light-emitting diode (2) being positioned between the infrared light-emitting diode and the second infrared light-emitting diode; and 
a lens (4, 6 and 9)  mounted on the circuit board, the lens including an incident surface that faces the visible light-emitting diode, the infrared light-emitting diode, and the second 
Thus, Falg ‘475 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the lens configured to angularly redirect the infrared light and the visible light that passes through the non-reflective area”.  
However, it has been held to be within the general skill of a worker in the art to have the lens configured to angularly redirect the infrared light from the second infrared light-emitting diode on the basis of it suitability for the intended use as a matter of obvious design choice and involves only routine skill in the art.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 20, Falg ‘475 teaches the visible light-emitting diode (2) is oriented to emit the visible light in an angular distribution that is centered around a first axis; the infrared light-emitting diode (3) is oriented to emit the infrared light in an angular distribution that is centered around a second axis; the second axis is generally parallel to the first axis (see Fig. 2); the second axis extends from the infrared light-emitting diode to the non-reflective area; the 
Thus, Falg ‘475 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the extension portion is generally parallel to the first axis and the second axis; and the extension portion is at least partially coated with a coating that is reflective for visible light”. 
However, it has been held to be within the general skill of a worker in the art to have 
the extension portion is generally parallel to the first axis and the second axis; and the extension portion is at least partially coated with a coating that is reflective for visible light on the basis of it suitability for the intended use as a matter of obvious design choice and involves only routine skill in the art.  In re Leshin, 125 USPQ 416.

Response to Arguments
6.	Applicant's arguments, with regards to claims 1-14 and 19-20, filed on December 06th, 2021 have been fully considered but they are not persuasive.

8.	The Examiner respectfully disagrees with Applicant’s arguments, because Sazuka’s reference teaches a lens (Fig. 11, (116); [0065]) configured to angularly redirect infrared light and visible light (see para. [0073] (e.g. White light inside the light guide is radiated toward the reflector 142 and mixed with red light from the infrared light emitting diode 114 on the reflective surface of the reflector 142…) that exit the cavity through the one or more emission locations (also see Figs. 13 and 15).  

    PNG
    media_image2.png
    277
    398
    media_image2.png
    Greyscale


Furthermore, applicant also stated that one of ordinary skill in the art would readily understand that the lens recited by claim 1 is positioned to receive the infrared light and visible light that exit the cavity through the one or more emission locations. This is not clear. What is the position of the lens to receive the infrared light and visible light that exit the cavity through the one or more In re Einstein, 8 USPQ 167. Thus, the limitation of claim 1: “a lens configured to angularly redirect infrared light and visible light that exit the cavity through the one or more emission locations” is met. All dependent claims 2-14 and 20 are also rejected due to dependent status.
Therefore, in view of the above reasons, Examiner maintains rejections.

Interviews After Final
Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
10.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
11.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829